Exhibit 10.3

January 22, 2015




Mr. Gregory Consiglio
200 North End Avenue
Apt. 28C
New York, NY 10282


Dear Mr. Consiglio,


Reference is made to that certain Amended and Restated Employment Agreement
dated as of May 1, 2014 (the “Employment Agreement”) by and between you and
Viggle Inc. (the “Employer”), pursuant to which you are employed as President
and Chief Operating Officer of the Company. Defined terms used in this Letter
Agreement and not defined herein shall have the meanings ascribed to them in the
Employment Agreement.
The purpose of this letter agreement (the “Letter Agreement”) is to amend the
Employment Agreement effective immediately and redefine some of the terms and
conditions of your continued employment with the Company. Accordingly, in
consideration of the terms and provisions hereof, the Employment Agreement is
hereby amended, effective immediately, as follows:
1.    Section 2(a) of the Employment Agreement shall be deleted and replaced
with the following:
“2(a)    During Your employment with the Company, You will devote Your full-time
best efforts and business time and attention to the business of this Company,
provided, however that we recognize the foregoing will be subject to You also
fulfilling Your responsibilities as President and Chief Operating Officer of SFX
Entertainment, Inc. The terms of this sharing of Your full time and best efforts
shall be subject to monitoring by the respective Boards of Directors or a
committee constituted of disinterested members of each Board of Directors.
Notwithstanding the foregoing, if in Your discretion, You determine that an
event or action has arisen in which an actual or apparent conflict of interest
exists between Your obligations to SFX Entertainment, Inc. as President and
Chief Operating Officer of SFX Entertainment, Inc. and Your obligations to the
Company as President and Chief Operating Officer of the Company, including
without limitation, a corporate opportunity available to either company or a
commercial transaction between the companies, You shall disclose the conflict
to, and shall refer such event or action for review and decision by, the Board
of Directors of both SFX Entertainment, Inc. and the Company. You shall further
recuse Yourself from participating in any review or decision as both an officer
of SFX Entertainment, Inc. and as an officer of the Company. Your disclosure and
recusal from a review or decision in accordance with the foregoing sentence
shall not be a basis on which the Company may terminate Your employment for
Cause pursuant to Sections 5(b) and (e) of this Agreement.”
2.    Section 3 of the Employment Agreement shall be amended to delete
Subsection (b), the Guaranteed Amount, and insert the following new subsection
(b):
Subject to the approval of the Company’s Compensation Committee and the terms of
the Company’s standard form of grant agreement, as of February 15, 2015, you
shall receive a grant of restricted shares (“RSU’s”) for Two Hundred Thousand
(200,000) shares of Employer common stock (such minimum amount being subject to
adjustment for stock dividends, subdivisions, reclassifications,
recapitalizations and other similar events affecting all of the shares of
Employer common stock), one-half (1/2) of which will vest as of the date of
grant, and the other one-half (1/2) of which shall fully vest on May 5, 2015, so
long as the Executive is still then employed by the Employer, or any of its
subsidiaries or by SFX and still providing services to Company pursuant to this
Employment Agreement.”




--------------------------------------------------------------------------------

Exhibit 10.3

3.    A new Section 14 shall be added to the Employment Agreement as follows:
“14.    Indemnification
During Your employment with the Company and thereafter, the Company shall
indemnify and hold You and Your heirs and representatives harmless, to the
maximum extent permitted by law, against any and all damages, costs,
liabilities, losses and expenses (including reasonable attorneys’ fees) as a
result of any claim or proceeding (whether civil, criminal, administrative or
investigative), or any threatened claim or proceeding (whether civil, criminal,
administrative or investigative), against You that arises out of or relates to
Your service as an officer, director or employee, as the case may be, of the
Company, or Your service in any such capacity or similar capacity with any
affiliate of the Company or other entity at the Company’s request, (including
without limitation, any claim or proceeding any breach of a duty owed to the
Company or any affiliate of the Company arising out of or related to Your
service as President and Chief Operating Officer of SFX Entertainment, Inc.) and
to promptly advance to You or Your heirs or representatives such expenses,
including litigation costs and attorneys’ fees, upon written request with
appropriate documentation of such expense upon receipt of an undertaking by You
or on Your behalf to repay such amount if it shall ultimately be determined that
You are not entitled to be indemnified by the Company. During Your employment
with the Company and thereafter, the Company also shall provide You with
coverage under its current directors’ and officers’ liability policy to the same
extent that it provides such coverage to its other executive officers. If You
have any knowledge of any actual or threatened action, suit or proceeding,
whether civil, criminal, administrative or investigative, as to which You may
request indemnity under this provision, You will give the Company prompt written
notice thereof; provided that the failure to give such notice shall not affect
Your right to indemnification. The Company shall be entitled to assume the
defense of any such proceeding and You will use reasonable efforts to cooperate
with that defense. Notwithstanding the foregoing, to the extent that in good
faith, You determine that there is an actual or potential conflict of interest
between the Company and You in connection with the defense of a proceeding, You
shall so notify the Company and shall be entitled to separate representation at
the Company’s expense by counsel selected by You (provided that the Company may
reasonably object to the selection of counsel within ten (10) business days
after notification of Your selection) which counsel shall cooperate, and
coordinate the defense, with the Company’s counsel and minimize the expense of
such separate representation to the extent consistent with Your separate
defense. This Section 14 shall continue in effect after the termination of Your
employment or the termination of this Agreement.”
All other terms and conditions of the Employment Agreement shall remain in full
force and effect.
This Letter Agreement shall be governed by and construed under the laws of the
State of New York (without regard to conflict of law provisions thereof). No
party hereto may assign its rights in whole or in part or delegate its
obligations in whole or in part under this Letter Agreement without the written
consent of the other party hereto. Except as provided herein, the Employment
Agreement shall remain in full force and effect. The Employment Agreement, as
amended by this Letter Agreement, constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior or contemporaneous oral or written understandings and agreements between
the parties hereto with respect to the subject matter hereof. This Letter
Agreement shall be binding upon and inure to the benefit of the respective
parties hereto, their successors and permitted assigns (as well as their heirs
and estates, if applicable).




--------------------------------------------------------------------------------

Exhibit 10.3



If the foregoing correctly sets forth our understanding, please execute this
Letter Agreement in the space provided below.
Sincerely,
VIGGLE INC.


By:                        
Name:                        
Title:                        


Accepted and agreed to this ____ day of January 2015:


                        
Gregory Consiglio








